Case: 1:17-cv-02869 Document #: 129 Filed: 12/07/18 Page 1 of 2 PageID #:1579

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Armando Serrano
                                   Plaintiff,
v.                                                      Case No.: 1:17−cv−02869
                                                        Honorable Manish S. Shah
Reynaldo Guevara, et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 7, 2018:


        MINUTE entry before the Honorable Jeffrey Cole:The defendant has filed a
motion for a protective order regarding deposition video and transcript of his deposition
taken November 15, 2018. [Dkt. #122, 124]. The parties entered into an agreed
confidentiality order covering instances such as this on October 2, 2018. Under its terms,
in the case of a deposition, a party may designate testimony as confidential within 14 days
of delivery of the transcript. [Dkt. #116, Par. 3]. Ostensibly, defendant&#0;39;s motion
filed six days after the deposition serves this purpose, but the parties' agreement clearly
contemplates a designation outside of court. [Dkt. #116, Par. 2]. Notably, the defendant
did not even identify the portions of the transcript he felt should be confidential,
explaining that he would file them in camera if need be. [Dkt. #124, at 7]. But the proper
procedure is to seek to file the exhibit under seal. [Dkt. #116, Par. 6]. Otherwise, how can
the court possibly rule on such a motion? Accordingly, the defendant's motions [Dkt.
#122, 124] are stricken. The next step under the parties' agreed order is for the party
challenging the confidential designation to "begin the process" and set up a meet and
confer with the designating party. [Dkt. #116, Par. 7(a)]. Plaintiff has ignored this
requirement; instead he argues that it was up to defendant to set up the meet and confer
prior to filing his motion. [Dkt. #128, at 4]. But the parties' agreement, not Fed.R.Civ.P.
37.2, applies here, and so it is plaintiff who is skirting the rules. Accordingly, the
plaintiff's response [Dkt. #128] is stricken as is the hearing on the defendant's motion
scheduled for December 17, 2018. The parties are directed to follow the terms that they
agreed to, including the meet and confer requirement, the definition of confidential
materials, and the burdens of persuasion. In the interim, as per the parties' agreement, the
materials at issue remain confidential. [Dkt. #116, Par. 7].Motion for protective order
[122] is stricken; Motion for protective order [124] is stricken(rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
Case: 1:17-cv-02869 Document #: 129 Filed: 12/07/18 Page 2 of 2 PageID #:1580

criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
